Case 19-19549   Doc 27   Filed 03/18/20 Entered 03/18/20 09:44:30   Desc Main
                           Document     Page 1 of 5
Case 19-19549   Doc 27   Filed 03/18/20 Entered 03/18/20 09:44:30   Desc Main
                           Document     Page 2 of 5
Case 19-19549   Doc 27   Filed 03/18/20 Entered 03/18/20 09:44:30   Desc Main
                           Document     Page 3 of 5
Case 19-19549   Doc 27   Filed 03/18/20 Entered 03/18/20 09:44:30   Desc Main
                           Document     Page 4 of 5
Case 19-19549   Doc 27   Filed 03/18/20 Entered 03/18/20 09:44:30   Desc Main
                           Document     Page 5 of 5
